Citation Nr: 0705665	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
2003, for a 30 percent rating for the service-connected 
irritable bowel syndrome.  

2.  Entitlement to an effective date earlier than July 1, 
2005, for a 60 percent rating for the service-connected 
hidradenitis suppurativa/genital herpes.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1993 to 
December 1997.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO&IC rating decisions in August 2003 and January 
2006.  

In November 2006, the veteran had videoconference hearing 
with the undersigned Veterans Law Judge.  

The matter of an effective date earlier than July 1, 2005, 
for the assignment of a 60 percent rating for the service-
connected hidradenitis suppurativa/genital herpes is being 
remanded to the RO via the Appeal Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  On March 10, 2003, the RO&IC received the veteran's claim 
for an increased rating in excess of 10 percent for the 
service-connected irritable bowel syndrome.  

2.  From March 10, 2002, through March 9, 2003, there was no 
ascertainable increase in the service-connected irritable 
bowel syndrome.  

3.  The veteran is not shown to have met the criteria for a 
30 percent rating for the service-connected irritable bowel 
syndrome earlier than March 10, 2003.  



CONCLUSION OF LAW

An effective date prior to March 10, 2003, for the grant of a 
30 percent rating for the service-connected irritable bowel 
syndrome is not assignable.  38 U.S.C.A. §§ 5103, 5103A, 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claims 
for earlier effective dates for increased ratings for her 
service-connected irritable bowel syndrome.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a July 2003 letter, the RO&IC informed the veteran that in 
order to establish entitlement to an increased rating for 
irritable bowel syndrome, the evidence had to show that such 
disabilities had gotten worse.  

The RO&IC notified the veteran and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of her treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to her claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO&IC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which were not in possession of the 
Federal government.  

The RO&IC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and her representative of the evidence which had 
been obtained in support of the veteran's appeal.  

Following such notice, the RO&IC granted the veteran 
additional time to develop the record; and thereafter, the 
RO&IC readjudicated the veteran's appeal.  Thus, the veteran 
has had ample opportunity to participate in the development 
of her appeal.  

In evaluating the veteran's claims, the Board is also aware 
of the considerations of the United States Court of Appeals 
for Veterans Claims (Court) in See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Not only did the July 2003 letter notify the veteran of the 
potential effective dates, the SOC and SSOC's, as well as a 
copy of the August 2003 rating action notified the veteran of 
the rating criteria for each of the disabilities at issue.  
Moreover, in October 2006, the RO&IC specifically sent the 
veteran a letter concerning the assignment of disability 
ratings and effective dates.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claims for earlier effective dates 
for increased ratings for her service-connected irritable 
bowel syndrome.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of her claims.  Given the 
efforts by the RO&IC to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist her with her claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, her or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2006).  

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).  


A.  Irritable Bowel Syndrome

Irritable bowel syndrome is rated in accordance with 
38 C.F.R. § 4.114, Diagnostic Code 7319.  

A 10 percent rating is warranted for moderate disability, as 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  

A 30 percent rating is warranted for severe disability, as 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

In January 1999, the RO&IC granted service connection for 
irritable bowel syndrome.  During a subsequent rating action, 
the RO&IC assigned a 10 percent rating for that disability, 
effective on December 20, 1997, the day after the veteran's 
separation from active duty.  

In April 2000, the RO&IC confirmed and continued the 10 
percent.  The following month, the RO&IC notified the veteran 
of that decision; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

On March 10, 2003, the RO&IC received the veteran's claim for 
an increased rating for the service-connected irritable bowel 
syndrome.  

By a rating action in August 2003, the RO&IC assigned a 30 
percent for the service-connected irritable bowel syndrome, 
effective on March 10, 2003.  

During her November 2006 videoconference, the veteran 
testified that the symptoms of her irritable bowel syndrome 
had been consistent since her discharge from service.  
Therefore, she maintained that the 30 percent rating should 
have been effective the day after her discharge from service.  

As noted, however, there was a prior final rating action in 
April 2000 which had confirmed and continued the 10 percent 
rating for the service-connected irritable bowel syndrome.  

Therefore, the question is whether there was a claim for an 
increased rating for irritable bowel syndrome after April 
2000, which was received by the RO&IC prior to March 10 2003.  

After reviewing the record, however, none of the 
correspondence received between those dates could be 
considered an informal claim for increase.  Thus an earlier 
effective date may not be based on the receipt of an earlier 
claim.  

The only other question is whether there was a factually 
ascertainable increase in disability during the year prior to 
March 10, 2003.  

A clinical record from Yorktowne Family Medicine shows that, 
in April 2002, the veteran was treated for an eight month 
history of diarrhea, particularly over the last month, when 
she reportedly had diarrhea six or seven times a day, as well 
as abdominal cramping.  

However, other than hyperactive bowel sounds, there were 
clinical findings of gastrointestinal disability, including 
irritable bowel syndrome.  Indeed, the veteran's appetite was 
not abnormal, and there was no evidence that she was 
malnourished.  At that time, she was five feet five inches 
tall and weighed 195.8 pounds.  Indeed, the record from March 
2002 to March 2003 is generally negative for any complaints 
or clinical findings of gastrointestinal disability.  

Accordingly, given these facts, there is no basis for the 
assignment of an earlier effective date for a 30 percent 
rating for the service-connected irritable bowel syndrome.  



ORDER

An effective date earlier than March 10, 2003, for a 30 
percent rating for the service-connected irritable bowel 
syndrome is denied.  



REMAND

On November 19, 2001, the RO&IC received the veteran's claim 
of service connection for hidradenitis suppurativa.  

In September 2002, the RO&IC granted service connection for 
hidradenitis suppurativa and assigned a 10 percent rating, 
effective on November 19, 2001.  The veteran disagreed with 
the amount of that rating.  

In August 2003, following a VA dermatologic examination, the 
RO&IC found that the hidradenitis suppurativa and genital 
herpes were part and parcel of the same disability and 
assigned a 30 percent rating to cover both.  The RO&IC 
assigned an effective date of November 19, 2001.  

The previously assigned 10 rating for the service-connected 
genital herpes simplex virus was discontinued effective on 
November 19, 2001.  

The veteran continued to disagree with that rating, and in 
January 2006, the RO&IC raised it to 60 percent.  The RO&IC 
based its decision on a July 1, 2005, VA medical record which 
showed that the veteran's hidradenitis suppurativa covered 
over 40 percent of her body.  

During her November 2006 videoconference hearing, the veteran 
argued that, since she had been continuously contesting the 
initial rating for hidradenitis suppurativa, the 60 percent 
rating should be retroactive to November 19, 2001.  

In this regard, the veteran asserts that, for many years, she 
had required immunosuppressive therapy to treat her 
hidradenitis suppurativa.  For example, she noted that in 
April 2005, her medication dosage had increased.  In any 
event, she maintained that an earlier effective date was 
warranted for her 60 percent rating for hidradenitis 
suppurativa/genital herpes.  

Based on its review of the record, the Board notes that the 
veteran has not been afforded a VA examination to evaluate 
the severity of the service-connected genital herpes in 
several years.  Such an examination should be carried out to 
fully evaluate the service-connected disability, to include 
whether a separate rating is assignable on the basis of 
gynecological disability.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his service-connected 
genital herpes.  The letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The RO should be afforded a VA 
examination to evaluate the current 
severity of the service-connected genital 
herpes.  All indicated testing should be 
done in this regard.  The claims folder 
should be made available to the examiner 
for review.  The examiner should also 
elicit from the veteran and record a 
complete clinical history referable to 
the service-connected genital herpes.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an earlier effective date 
for the service-connected hidradenitis 
suppurativa/genital herpes in light of 
all the evidence of record.  This should 
include consideration of whether a 
separate rating is assignable for the 
service-connected disability under the 
provisions of 38 C.F.R. § 4.116.  If any 
determination remains unfavorable to the 
veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


